OPINION — AG — ** STATE BOARD OF HEALTH ENVIRONMENT PROTECTION AGENCY REQUIREMENTS ** THE STATE BOARD OF HEALTH DOES HAVE THE LEGAL AUTHORITY TO PROMULGATE RULES AND REGULATIONS FOR THE CONTROL AND THE CONSTRUCTION OR MODIFICATION OF INDIRECT SOURCES AS REQUIRED BY THE ENVIRONMENT PROTECTION AGENCY'S REQUIREMENT FOR LEGAL AUTHORITY TO PREVENT SUCH CONSTRUCTION OR MODIFICATION AS SET FORTH IN 40 C.F.R., PART 51, AS PUBLISHED IN THE FEDERAL REGISTER.  (AIR POLLUTION, FEDERAL CLEAR ACT, ENFORCEMENT OF THE NATIONAL STANDARDS) CITE: 63 O.S. 2002 [63-2002](C), 63 O.S. 2001 [63-2001], 63 O.S. 2008 [63-2008] [63-2008] (ALLEN K. HARRIS)